Case 1:18-cv-23854-JEM Document 30 Entered on FLSD Docket 05/09/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

     CESAR PINEDA, individually and on
     behalf of a class of others similarly situated       CASE NO.: 18-CV-23854-JEM

             Plaintiff,

     v.

     TELECLARO, LLC

           Defendants.
     __________________________________/

                     DEFENDANT, TELECLARO, LLC’S, WITNESS LIST

             The Defendant, TELECLARO, LLC (hereinafter referred to as “TELECLARO”),

          hereby files this its Witness List, subject to supplementation and/or amendment as the

          case proceeds as follow:




                                                  !1
Case 1:18-cv-23854-JEM Document 30 Entered on FLSD Docket 05/09/2019 Page 2 of 4




         Cesar Pineda
         c/o Jibrael Jaralla Said Hindi
         The Law Offices of Jibrael S. Hindi
         110 SE 6th Street, 17th Floor
         Fort Lauderdale, Florida 33301
         954-907-1136



         Teleclaro, LLC
         c/o Corporate Representative
         Law Office of Ray Garcia, P.A.
         14850 SW 26th Street, Suite 204
         Miami, Florida 33185
         305-227-4030


         Callture Communications, Inc.
         c/o Corporate Representative
         2800 Skymark Avenue, Suite 402
         Mississauga, Ontario L4W5A6
         Canada! !

         Telestar Communications Corp.
         c/o Corporate Representative
         7169 West 4th Way
         Hialeah, Florida 33014


         Nelson Padilla-Lima
         7169 West 4th Way
         Hialeah, Florida 33014



        Masayita Minimarket Corp.
        c/o Corporate Representative
        10930 West Flagler Street, Suite 304
        Miami, Florida 33174



     Respectfully submitted this 9th day of May, 2019.


                                                !2
Case 1:18-cv-23854-JEM Document 30 Entered on FLSD Docket 05/09/2019 Page 3 of 4




                                                  By: /s/ Nataline Garcia       .
                                                          Nataline Garcia
                                                          FBN: 1007959
                                                          Email: NGarcia@raygarcialaw.com
                                                          Law Office of Ray Garcia, P.A.
                                                          Attorney for Defendant,
                                                          TELECLARO, LLC
                                                          14850 SW 26th Street, Suite 204
                                                          Miami, Florida 33185
                                                          Telephone: (305) 227-4030
                                                          Fax: (305) 223-9811




                                 CERTIFICATE OF SERVICE

            I hereby certify that on May 9, 2019, I electronically filed the foregoing document
     with the Clerk of Court using CM/ECF. I also certify that the foregoing document is
     being served this day on all counsel and parties of record identified on the below Service
     List in the manner specified, either via transmission of Notices of Electronic Filing
     generated by CM/ECF or in some other authorized manner for those counsel or parties
     who are not authorized to receive electronically Notices of Electronic Filing.

     Jibrael Jaralla Said Hindi
     E-mail: jibrael@jibraellaw.com
     The Law Offices of Jibrael S. Hindi
     110 SE 6th Street, 17th Floor
     Fort Lauderdale, Florida 33301
     Telephone: 954-907-1136
     Attorney for Plaintiff(s)
                                                 !3
Case 1:18-cv-23854-JEM Document 30 Entered on FLSD Docket 05/09/2019 Page 4 of 4




                                                   /s/ Nataline Garcia .
                                                   Nataline Garcia
                                                   Fla. Bar No. 1007959




                                       !4
